Exhibit 10.1

QUANTUM CORPORATION

INDEMNIFICATION AGREEMENT

        

This Indemnification Agreement (“Agreement”) is made as of this ____ day of
_________, 2003, by and between Quantum Corporation, a Delaware corporation (the
"Company") and __________ (“Indemnitee”), an officer or Director of the
Company. 



        

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance; and

 

 

 

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation subjecting officers and directors to expensive
litigation risks at the same time that liability insurance has been severely
limited; and

 

 

 

 

WHEREAS, Indemnitee does not regard the current protection available as adequate
given the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to serve as officers and directors without
adequate protections; and

 

 

 

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors as to provide them with
the maximum protection permitted by law.

 

 

 

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

 

 

 

 

1.   

Indemnification.

 

 

 

(a)   

Third Party Proceedings. The Company shall indemnify Indemnitee to the fullest
extent permitted by law if Indemnitee is or was a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, any threatened, pending or completed action, suit, proceeding or
alternative dispute mechanism, whether civil, criminal, administrative or
investigative (each a “Claim”) (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was a director, officer,
employee, fiduciary or agent of the Company or any subsidiary of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee, fiduciary or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorney’s fees), losses, claims, damages,
liabilities, judgments, fines, penalties and amounts paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with such Claim, as well as any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of
payments under this Agreement, including all interest, assessments and other
charges paid or payable in connection with or in respect of such expenses
(collectively, hereinafter “Expenses”) if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action, suit or
proceeding, Indemnitee had no reasonable cause to believe Indemnitee’s conduct
was unlawful. The termination of any Claim by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action, suit or
proceeding, Indemnitee had reasonable cause to believe that Indemnitee’s conduct
was unlawful.

 

 

 

 

(b)   

Proceedings by or in the Right of the Company. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee is or was a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, any threatened, pending or completed
Claim by or in the right for the Company or any subsidiary of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee, fiduciary or agent of the Company or any
subsidiary of the Company by reason of any action or inaction on the part of
Indemnitee while an officer or director or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer,
employee, fiduciary or agent of another corporation, partnership, joint venture,
trust or other enterprise, against Expenses incurred by Indemnitee in connection
with the defense or settlement of such Claim if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company and except that no indemnification shall be made
in respect of any Claim under this Section 1(b) as to which Indemnitee shall
have been adjudged to be liable to the Company unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in which such
Claim was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper.

 

 

 

 

(c)   

Mandatory Payment of Expenses. To the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Claim referred to in Subsections
(a) and (b) of the Section 1 or the defense of any Claim therein, Indemnitee
shall be indemnified against Expenses actually and reasonably incurred by
Indemnitee in connection therewith.

 

 

 

 

(d)   

Change of Control.  The Company agrees that, if there is a Change of Control of
the Company (as defined in Section 9(c) hereof) (other than a Change of Control
which has been approved by a majority of the Company's Board of Directors who
were directors immediately prior to such Change of Control), then, with respect
to all matters thereafter arising concerning the rights of Indemnitee to
payments of Expenses under this Agreement or any other agreement or under the
Company's Certificate of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 9(d) hereof) shall be selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law, and the
Company agrees to abide by such opinion.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all Expenses arising out of or relating
to this Agree­ment or its engagement pursuant hereto.

 

 

 

2.   

Expenses: Indemnification Procedure.

 

 

 

(a)   

Advancement of Expenses. The Company shall pay all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal Claim referenced in Section l(a) or (b) hereof in
advance of the final disposition of such Claim. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that Indemnitee is not entitled to be indemnified by the Company
as authorized hereby. The advances to be made hereunder shall be paid by the
Company to Indemnitee within twenty (20) days following delivery of a written
request therefor, together with evidence of such Expenses incurred, by
Indemnitee to the Company.

 

 

 

 

(b)   

Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent to
his right to be indemnified under this Agreement, give the Company notice in
writing as soon as reasonably practicable of any Claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to Quantum Corporation, 501 Sycamore Drive,
Milpitas, California 95035 (Attn: Chief Executive Officer) (or such address as
the Company shall designate in writing to Indemnitee).  Notice shall be deemed
received on the third business day after the date postmarked if sent by domestic
certified or registered mail, properly addressed; otherwise notice shall be
deemed received when such notice shall actually be received by the Company.  In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee's power.

 

 

 

 

(c)   

Procedure.  Any indemnification and advances provided for in Section (a) of this
Section 2 shall be made no later than forty‑five (45) days after receipt of the
written request of Indemnitee.  If a Claim under this Agreement, under any
statute, or under any provision of the Company's Certificate of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
forty‑ five (45) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the Claim
and, subject to Section 12 of this Agreement, Indemnitee shall also be entitled
to be paid for the Expenses of bringing such Claim.  It shall be a defense to
any such Claim (other than an action brought to enforce a Claim for Expenses
incurred in connection with any Claim in advance of its final disposition) that
Indemnitee has not met the standard of conduct which makes it permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed,
but the burden of proving such defense shall be on the Company, and Indemnitee
shall be entitled to receive interim payments and Expenses pursuant to
Subsection 2(a) unless and until such defense may be finally adjudicated by
court order or judgment from which no further right of appeal either exists or
is pursued within six months from the date of such court order of judgment.  It
is the parties’ intention that, if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

 

 

 

 

(d)   

Notice to Insurers.  If, at the time of the receipt of a notice of a Claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedure set forth in
the applicable policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies and this Agreement.

 

 

 

 

(e)   

Selection of Counsel.  In the event that the Company shall be obligated under
Section 2(a) hereof to pay the Expenses of any Claim against Indemnitee, the
Company shall be entitled to assume the defense of such Claim, with counsel
approved by Indemnitee, upon the delivery to Indemnitee of written notice of its
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding;
provided that (i) Indemnitee shall have the right to employ his counsel in any
such proceedings at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee and its counsel shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the fees and expenses of
Indemnitee's counsel shall be at the expense of the Company.

 

 

 

3.   

Additional Indemnification Rights: Non‑Exclusivity.

 

 

 

(a)   

Scope.  Notwithstanding any other provision of the Agreement, the Company hereby
agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws or by statute.  In the event of any changes, after the date
of the Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or any officer, such changes shall be, ipso facto, within the purview of the
Indemnitee’s rights and the Company obligations under this Agreement.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or any officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to the Agreement shall have no effect on this
Agreement or the parties' rights and obligations hereunder.

 

 

 

 

(b)   

Nonexclusivity.  The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which an Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested Directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office.  The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any Claim.

 

 

 

4.   

Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses actually or reasonably incurred by him in the investigation, defense,
appeal or settlement of any civil or criminal Claim, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

 

5.   

Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge that, in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise.  For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations.  Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

 

 

6.   

Directors’ and Officers’ Liability Insurance.  The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the directors and officers with coverage for
losses from wrongful acts, or to ensure the Company's performance of its
indemnification obligations under this Agreement.  Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of directors’ and
officers’ liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company's directors, if Indemnitee is a
director; or of the Company’s officers, if Indemnitee is not a director of the
Company but is an officer.  Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Company.

 

 

7.   

Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 7.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

 

8.   

Exceptions.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

 

 

(a)   

Claims Initiated by Indemnitee. To indemnify or advance Expenses to Indemnitee
with respect to Claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to Claims brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under Section 145 of the Delaware General Corporation Law,
but such indemnification or advancement of Expenses may be provided by the
Company in specific cases if the Board of Directors has approved the initiation
of such Claim;

 

 

 

 

(b)   

Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Claim instituted by Indemnitee to enforce or
interpret this Agreement if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such Claim was not
made in good faith or was frivolous;

 

 

 

 

(c)   

Prior Payments.  To indemnify Indemnitee for Expenses (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) to the extent that Indemnitee has otherwise actually received
payment (under any insurance policy, the Certificate of Incorporation, Bylaws or
otherwise) of amounts otherwise indemnifiable hereunder;

 

 

 

 

(d)   

Claims Under Section 16(b). To indemnify Indemnitee for Expenses or the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute; or

 

 

 

 

(e)   

Excluded Action or Omissions.  To indemnify Indemnitee for Indemnitee’s acts,
omissions or transactions from which Indemnitee may not be relieved of liability
under applicable law.

 

 

 

9.   

Construction of Certain Phrases.

 

 

 

(a)   

For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

 

 

 

(b)   

For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on Indemnitee with respect to an employee benefit plan; and references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involved services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and that
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

 

 

 

(c)   

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events on or after the date of this Agreement, (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as
defined in Rule l3d-3 under said Act), directly or indirectly, of securities of
the Company representing forty percent (40%) or more of the total voting power
represented by the Company’s then outstanding voting securities, (ii) a change
in the composition of the board of directors of the Company occurring within a
six (6) month period, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the board of directors of the Company
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company), or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

 

 

 

(d)   

For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(d) hereof, who shall not have otherwise performed services for the
Company or Indem­nitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

 

 

 

10.   

Counterparts and Amendment. This Agreement may be executed in counterparts, each
of which shall constitute an original. This Agreement may only be amended in
writing signed by both parties.

 

 

11.   

Successors and Assigns; Binding Effect. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns,
including any direct or indirect successor pursuant to a Change of Control.  The
Company shall require and cause any such successor by written agreement, in form
and substance reasonably satisfactory to Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place. 
This Agreement shall continue in effect with respect to Claims relating to
Expenses regardless of whether Indemnitee continues to serve as a director,
officer, employee, fiduciary or agent of the Company or of any other enterprise
at the Company's request.

 

 

12.   

Attorney's Fees. In the event that any Claim is instituted by Indemnitee under
this Agreement to enforce or interpret any of the terms hereof, Indemnitee shall
be entitled to be paid all Expenses (including court costs) incurred by
Indemnitee with respect to such action, unless as a part of such action, the
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such Claim were not made in good faith or were
frivolous.  In the event of a Claim instituted by or in the name of the Company
under this Agreement or to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all expenses (including court
costs) incurred by Indemnitee in defense of such Claim (including with respect
to Indemnitee’s counterclaims and cross‑claims made in such action), unless as a
part of such action the court determines that each of Indemnitee's material
defenses to such action were made in bad faith or were frivolous.

 

 

13.   

Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand on the date of receipt, or (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the third business day after the date
postmarked.  Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

 

 

14.   

Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any Claim that arises out of or relates to this
Agreement and agree that any Claim instituted under this Agreement shall be
brought only in the state courts of the State of Delaware.

 

 

15.   

Choice of Law. This Agreement shall be governed by and its provisions construed
in accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware.

 

 

16.   

Modification.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter contemplated herein.  All
prior negotiations, agreements and understandings concerning such subject matter
are superseded hereby.  This Agreement may not be modified or amended except by
an instrument in writing signed by or on behalf of the parties hereto.

 

 

17.   

No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries.

 

 




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

        AGREED TO AND ACCEPTED:

        

QUANTUM CORPORATION

/s/                                                          
Name: Shawn Hall                                         
Title: Vice President, General Counsel                     

 

INDEMNITEE

/s/                                            
Name:                                        
Title                                          

 